KRUEGER, Judge.’
The conviction is for an ■ assault with intent to rape. The punishment assessed is confinement in the. state penitentiary for a term of fifteen years.
The-record is before us without any bills of exception or a' statement of facts. Consequently nothing relating to the procedure in the trial of the case is presented for review. The indictment seems to be sufficient to. charge'the Offense.
*238 Therefore, the judgment of the trial court is in- .all things .affirmed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.